ACCEPTED
                                                                                                                                          06-15-00112-CR
                                                                                                                               SIXTH COURT OF APPEALS
                                                                                                                                     TEXARKANA, TEXAS
                                                                                                                                     7/24/2015 3:27:43 PM
Appellate Docket Number.         06-15-00112-CR                                                                                          DEBBIE AUTREY
                                                                                                                                                   CLERK
Appellate Case Style: Style:     '.Jerome Lydale Anderson

                          Vs.     State of Texas

                                                                                                               FILED IN
Companion Case:           I                                         I                                   6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                        7/24/2015 3:27:43 PM
                                                                                                            DEBBIE AUTREY
                                                                                                                Clerk
Amended/corrected statement:       D
                                                   DOCKETING STATEMENT (Criminal)
                                               Appellate Court: 6th Court of Appeals
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

L Appellant                                                              Il. Appellant Attomey(s)

First Name:     Jerome                                             I     ~ Lead Attorney

Middle Name: Ly dale                                               I     First Name:        Robert                                             i
Last Name:      Anderson                                           I     Middle Name:       Lee                                      I
                                                                                                                                               I
Suffix:                                                                  Last Name:         Cole                                               I
Appellant Incarcerated?       [gJ Yes   D No                              Suffix:   Jr.
Amount of Bond:                                                          ~Appointed                    D District/County Attorney
                                                                         0Retained                     D   Public Defender
Pro Se:   0
                                                                         Firm Name:            Law Office of Robert Cole                       I
                                                                         Address 1:         409 N. Fredonia, Suite 101                         I
                                                                         Address 2:                                                            J
                                                                         City:              Longview                                           j
                                                                         State:     Texas                        Zip+4:      75601
                                                                         Telephone:         903-236-6288           ext     t             l
                                                                         Fax:       903-236-5441                     I


                                                                         Email:     rcolejd@gmail.com                                         .I
                                                                         SBN:       04547800                         i
                                                                                                                          IAdd Another Appellan4
                                                                                                                                 Attorney




                                                                   Page I of5
 ID. Appellee                                                                IV. Appellee Attomey(s)

First Name:        State of Texas                                            [gl Lead Attorney
Middle Name:                                                                 First Name:         Coke

Last Name:                                                                   Middle Name:        Ward
Suffix:                                                                      Last Name:          Solomon
Appellee Incarcerated?        D   Yes ~ No                                   Suffix:

Amount of Bond:                                                              D      Appointed           ~ District/County Attorney
Pro Se:   0                                                                  0Retained                  D Public Defender
                                                                             Firm Name:             Harrison County District Attorney Office
                                                                             Address I :         200 W. Houston Street, 2d Floor
                                                                             Address 2:
                                                                             City:               Marshall
                                                                             State:      Texas                         Zip+4:    7567o-4027
                                                                             Telephone:          903-935-8408            ext.
                                                                             Fax:        903-938-9312
                                                                             Email:      cokec@co.harrison.tx.us
                                                                                                                                  Add Another Appeilee/
                                                                             SBN:        24041954                                      Attorney

 V. Perfection Of Appeal, Judgment And Sentencing

Nature offCase)(Subject matter      Controlled Substances                    Was the trial by:      0    jury or IZJ non-jury?
or type o case :                                                             Date notice of appeal filed in trial court: May 13, 2015
Type of Judgment: Bench Trial
                                                                             If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order:
Offense charged: '.Poss CS PG 1 >=400g w/ intent to deliver                  Punishment assessed: 15 Years

Date of offense:     September 23, 2011                                      Is the appeal from a pre-trial order?     D Yes     [gi No
Defendant's plea: Not Guilty                                                 Does the appeal involve the constitutionality or the validity of a
                                                                             statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                             0Yes jg!No
[g]Yes    D   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:             ~Yes    D No      Ifyes, date filed : May 20, 2015
Motion in Arrest of Judgment: [8l Yes     0 No      If yes, date filed: May 20, 2015

Other:    D Yes IZJ No                              If yes, date filed:

If other, please specify:


VII. lndigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion and affidavit filed:   [gl Yes   D No D NA               If yes, date filed: November 13, 2013
Date of hearing:                             IZJ NA
Date of order:     November 13, 2013             DNA
Ruling on motion: ~ Granted         D Denied D NA               If granted or denied, date of ruling: November 13, 2013




                                                                      Page 2 of 5
 VIIl. Trw Court And Record

Court:     7lst District Court                                             Clerk's Record:

County: Harrison County                                                    Trial Court Clerk:   t8:j District   D County
Trial Court Docket Number (Cause no):            12-0427X                  Was clerk's record requested?        ~Yes 0     No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: May 13, 2015
                                                                           If no, date it will be requested:
First Name:       Brad                                                     Were payment arrangements made with clerk?
Middle Name:                                                                                                     D Yes D No     ~Indigent

Last Name:        Morin
Suffix:
Address I :       200 W. Houston Street, Suite 219
Address 2:
City:             Marshall
State:    Texas                      Zip + 4: 75670-4027
Telephone:        903-935-8407           ext.
Fax:       903-935-9963
Email: lesliem@co.harrison.tx.us



Reporter's or Recorder's Record:
Is there a reporter's record?    ~ Yes   D      No
Was reporter's record requested?     IZjYes 0No
Was the reporter's record electronically recorded? ~Yes          D   No
If yes, date requested: May 13, 2015
Were payment arrangements made with the court reporter/court recorder?            0Yes 0No ~Indigent



~ Court Reporter                         0      Court Recorder
IX!   Official                           D      Substitute


First Name:       Tanya
Middle Name:
Last Name:        McFarland
Suffix:
Address 1:        200 W. Houston Street, Suite 219
Address 2:
City:             Marshall
State:    Texas                      Zip + 4: 75670-4027
Telephone:        903-935-8407           ext.
Fax:       903-935-9963
Email:    tanyam@co.harrison.tx.us



                                                                     Page 3 of5
 IX. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                            Court:

Style:

         Vs.     State of Texas




 X. Signature


Signature of counsel (or Pro Se Party)                                                  Date: July 24, 2015

         ob-Qx---t     L . Cole~                                                        State Bar No: 04547800
Printed Name:

Electronic Signature: Isl Robert Lee Cole, Jr.                                         Name: Robert Lee Cole, Jr.
         (Optional)


XI. Certificate of Service

 The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
 order or judgment as follows on July 24, 2015




                                                                   Electronic Signature: Isl Robert Lee Cole, Jr.
                                                                          (Optional)

                                                                   State Bar No.:      04547800


Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             ( 1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                    Page 4 of 5
Please enter the following for each person served:

Date Served: July 24, 2015
Manner Served: eServe
First Name:       Coke
Middle Name: Ward
Last Name:        Solomon
Suffix:
Law Firm Name: Harrison County District Attorney
Address 1:        200 W. Houston Street, 2d Floor
Address 2:
City:             Marshall
State     Texas                     Zip+4: 75670-4027

Telephone:        903-935-8408        ext.
Fax:      903-938-9312
Email:    cokec@co.harrison.tx.us




                                                        Page 5 of 5
                                CAUSE NO.   \d-04;AJ            x
                 OFFENSE     1'LS fb l :;L l\Q)~              res 3fa~ ;:;:- ~L~
           The.State..oilexau'S..~ 1(z.( Om.f..    Anlatln      -
                                                                        71 st Judicial District Cou~
                                                                       ---mITisoneauntr,re., : ) ;:;.;            -!i
                                                                                                                  SI r("') ::o
                                                                                                                  '-H
                                                                                                                           l>
                                                                                                                              _._


                                                                                                                         rn ::o ~
                                                                                                                         ::::0 <J) I
                                                                                                   . r-                  ::;ii;;o fT1


                 In the Interest of                                                   a
                                                                                                . o~r
                                                                                          Juvenile~....,;.. E§
                                                                                                    ~~l>
                                                                                                                  -
                                                                                                                  <
                                                                                                                  ( .)
                                                                                                                         ~z 0
                                                                                                                         <J> C") '"Tl
                                                                                                                         -I Q 0
                                                                                                                         ;;o c ;u
                                                                                                                         - :z ;o
                                                                                                  -< ..,,,. (")
                                                                                                             :I
                                                                                                        rs>~ .,..
                                                                                                                         ("') --j
                                                                                                                         -I
                                                                                                                         ("');< (")
                                                                                                                                    fT1
                                                                                                                             0
                                                                                                        ~                O-i ::0
                                                                                                      ::i C> ;;.;,;.     c:: ni 0
     YOUR                   ATIORNEY' S NAME                        ADDRESS                         - ~ PHONB:a          ~i ..
   ATIORNEY                                                                                                                   (.~

                      Abraham, Bruce                   306C W. Houston St.                      (903)   934-8844
                                                       Marshall, TX 75670                       (903)   487-4277 (F)
                      Berry, Rick                       111 W. Austin St.                       (903)   938-6044
                                                       Marshall, TX 75670                       (903)   938-1118 (F)
                      Betzler, Katherine               400 Repose Lane, Ste. A                  (210)   842-9749
                                                       Marshall, TX 75670
                      Black, Joe                       201 West Houston                         (903) 472-4600
                                                       Marshall, TX 75670                       (903) 215-8514 (F)
                      Carpenter, Laura                  106 West Houston                        (903) 938-7440
                                                       Marshall, TX 75670                       (903) 938-3008 (F)
                      Castleberry, Rick                P.O. Box 2127                            (903) 935-5427
                                                       Marshall, TX 75672                       (903) 934-9017 (F)
                      Choy, Lana                       2660 E. End Blvd S., Ste 110             (903) 212-2469
                                                       Marshall, TX 75670                       (903) 238-9040 (F)

   /                  Cole, Robert Jr.                 P.O. Box 1511
                                                       Marshall, TX 75671
                                                                                               (903) 503-7918
                                                                                               (903) 938-0235 (F)
                      Cooper-Sammons, Cheryl            110 S. Bolivar St. Ste. 214            (903) 472-4101
                                                       Marshall, TX 75670                      (903) 935-1372 (F)
                      Dansby, Kyle                     P.O. Box 1914                           (903) 738-6162
                                                       Marshall, TX 75671                      (888) 410-1583 (F)
                      Hagan, Rick                      P. 0. Box 3347                          (903) 757-9877
                                                       Longview, TX 75606                      (903) 218-4089 (F)
                      Harris, Matthew                  222 N. Fredonia                         (903) 757-7500
                                                       Longview, TX 75606                      (903) 215-8467 (F)
                      Hurlburt, Richard                222 N. Fredonia                         (903) 234-8181
                                                       Longview, TX 7560 I                     (903) 757-2387 (F)
                      Hyatt, Jon                       2660 E End Blvd S., Suite 111           (903) 234-9544
                                                       Marshall, TX 75672                      (903) 234-1 688 (F)
                      Miller, Kimberley                110 S. Bolivar St. Ste I 07             (903) 472-4934
                                                       Marshall, TX 75670                      (888) 753-8808 (F)
                      Reaves, Allen                    222 Renaissance Dr.                     (903) 331-0353
                                                       Hallsville, Texas 75650                 (903) 331 -0355 (F)
                      Rectenwald, Scott                110 W. Fannin                           (903) 938-3300
                                                       Marshall, TX 75670                      (903) 938-3310 (F)
                      Smith, Stephen                   50 I Spur 63, Suite C-6                 (903) 753-7636
                                                       Longview, TX 75601                      (903) 753-1926 (F)
                      Solomon, Vemard                  I 03 E. Houston                         (903) 938-4555
                                                       Marshall, TX 75670                      (903) 938-5151 (F)


The above named attorney has been appointed to represent you. They will contact you        within 24 hours by phone
and/or in person and within 72 hours with a personal visit.




                                             B~DING
                                                                                           FIDA VIT OF INDIGENCE
  Tliis section to be filled out by Court Personnel

                                                                                   No.
                                                                                                                                                                                                                                                      n»
  The State of Texas                                                                                         In the             7 / ~ Q/T'E--Court                                                                         CD
                                                                                                                                                                                                                           -<
                                                                                                                                                                                                                                                      rA'_,,
                                                                                                                                                                                                                                                      rri ::o _
                                                                                                                                                                                                                                                      :;o-,
                                                                                                                                                                                                                                                      :;,;; g;fTl
- v .                                                                                                                                                                                                                           ' ~                   ~:z:O
                                                                                                                                                                                                                                    - --~~ ~~ -~-

    J       fd]-MQ_                           /.t-AJu;;rorV                                                                                                                                                                         %
                                                                                                                                                                                                                                    o
                                                                                                                                                                                                                                    »
                                                                                                                                                                                                                                           -iOO
                                                                                                                                                                                                                                                      ::oc;o
                                                                                                                                                                                                                                                       -   :;z: ;;o
                                                                                                                                                                                                                                                       (") -i(T'\
  Offense _____
              '(_ . ()
                    ~._C_._S_-_                                                                                                                                                                                                                 :IC     -< ("")
                                                                                                                                                                                                                                                       -i
                                                                                                             Level of Offense - - -- - -                                                                                                               n·o
                                                                                                                                                                                                                                                it     o-4;n
._----------------------------------------------------------------~"----'I/I"
r.      ~                                                                        §E~O
                 ~'·~--JJIS-,,,,..t:.:=--.....,::.:1.;.a:-.t:>-~<..~.>.~\l.~....... n.~_.......~.,.= ·-·r.-<.r<r~-~-;z::,.-...,:cr~='"~.;:. o::.,.-•o..c ,.;.::c.;_.,._....;:uo.:;•;.....,-..r-...:...........-,_..~....
                                                                 -..:;J!: . - .. ..... 'J:-'                                                                                                                                         ~~,

 1An information must be completed by the defendant and must be current, accurate, and true/    Intentionally!                                                                                                                                              U>
 for knowingly giving false information may result in your prosecution for the offense of aggravated perjury,!
  1a felony. The punishment for aggravated perjury includes imprisonment not to exceed ten (10) years and a ~
 l tine not to exceed ten thousand dollars ($10,000). Please fill in all blanks. If you do not know the i
 lj' information being asked, enter DO NOT KNOW in the blank. If the information being asked does not!
     apply to you, enter N/A in the blank.
 ....,.......,,___.__ _ _ _______~-,--~"'-"":~• ·~···~-.,~~••><·-·-·~-,-~··-,-~•-==~-~,~·--m,.,J
                                                                                                             1

                                                                                        ... -                                      -
                                                                                       Defendant's Personal Information
            :_~Nam~~~--~~- ~-                     ---· .                        - -yif6'N1 e.· · z9 ~;;[-;;1. ~.....                                                     ?t;-J~i:;~------------·
            :--~o~~--N~~~~_!: __                 :JIJ'- _~5'3- ii 3 6 ~f'}"                                       "'.                                                                                       __ _____________ _
            .~treetA~~_r_~s_s . _ ...           :J.op. 0 qdJy Br()-,,.Jll ~a.
                                                           1
            ·- ~·~_!_~!~~eLZ_ip_____ _. _ f{J~Yld_e.fl _1.,,-R- __ 7_;_~£_>:'.
            ~-Soci~! Sec_ll:!°i~ -~---- •       1/3? - j f:" ..,. t> 7 i «(
            _Dti_".~-'~_1=!cense ~- __ -----·- {21?.~~!~fS"F)
            :_!?~!~.2U3Jt!h_-·-- . . .         ~ - ? ? ~ 78.'
               -~_a.f!le of Spouse

            . _Qe.p_e.Q_d~-~~.s~ __ ....
               Name(s)
             ·------       (list below):                                                                                                          Age                                                               -- Income
                                                                                                                                                                                                                         -- ------ ·- ------.
                   _ _ fl:;..:; ..... err.{{)...
                     -------      - "lfn_d
                                                                                            r1
                                                                                               -
                                                                                                                                                  /3                                                            / (b
                                                                                                                                                                                                                    -- ~..... pn.fl., I .
                                                                                                                                                                                                                                       -1 -
            ..                     _JI ._ffl ftn d e- r J o n                                                                                 - ~                                                               1tzJ /"" .,,._
                                                                                                                                                                                                                             Ii l     7-




                                         .-
            . _A~~ c:;~rref]tly i.n j~il or ~11 a co_r.recti<?nal institution_?

            ~=- )[~_- I f ~es, PIQVid~-~-~-~ .2.f.i!!s._t}_~tL~-~ ----- -_:_
            ... ----·-··-·······--· - -· ......... ····· ---···- ... ·-
            . AE.~X<?.1.1 .~.IJ_rre~t~Y.!.e._sisi_ing_ in. ~ m~11~l health facility?
                                                                                                                                                ·----


              VNo--      -      -
            __ _ Y~ .. }_f)'_~s._, P~2VJ~e 11.!lm~_o_f_f~~ilL~: __




                           Yes                If yes, provide name of facility
    ~~ii~~;~i~0_:=-~io~__ :- ~ ffi_~(ef __ - c~i-z -i-r~                                                                                --~----~--~===-~-~- ~==~
1
    _   ~ho_!l~_l:'!_~~-~~r                  _.      :   11e- ~ ~r?                    - tJ,        1- ~                                                              .
-~~~:7:~~~~~~~-. -~-                                     i? ~lf::r1~ ,f;-e>WA !Yi.
                                                                               . -- ....... ---------·-·-. .
- ci1Y~si~t-~;
             Zip                                     · m~~n£<£5.___~----------------·-----------~
' Hours worked             _per week or _ per month
  Pay rate . --·-- ·----------- ------------···------·-·- _______________________________ --·-·--·-----------·--------------··--,
  Sp<ms~·~ Emplo)'.'er ~ : -                        ~                  - --~~- - ~~-~
  Street Address: ________ ·--------------·--·-·------· ....... ___________ -----------···--·-·-·-·- -------··---- - --                                           ---
        \:it)'.~.s~~t~ ..?'.iP.
                        - .      . ·-
  Hours worked
         -            . _ per week or _ per month
. Pay rate
    .. ··--···-·                           . ··-
    . !f~l_l~~Jll()y~_d, !is~:
    . !--.~11gth ~f tLme u_!lemp_loyed
    : l/a!l:l_~of PE~~i_ou_~--~!!!_Pl()Y_er   _
    :_ ~t_r.~et__~~d!.~.s~ ~fp~ey~()~~ ~mplox~r:
    '. 9ty, Stat~, Zip
                                                                         Defendant's Financial Information                                               ---~
    - - - -- - ·· -- - ·--·- ----··-- ·--------- ------ -- -·-- - - - - · ·---- - -·· -------- - - -

               Public Assistance                                                                                 . Income (Monthly) ---           ------,-Monthly·---
             _A.I_~)'.2._l!_ CE~~_!l~ly _r~ce!vi_11g _( ch~~k_a_l_l !~a_t apply)
         1
                                                                                                                                  ...               ··- ___ j   A_~otgit
              .        Food Stamps                                          ·                                      _Take Home Pay .. __
                       Medicaid                                                                                  : Spouse's Take Home_P_ay
                       Public housing
                          Temporary Assistance to Needy Families                                  (TANF)
                                                                                                                 :_ I11~~~1_!_1~nt !g~_om~ ---- -·· __ ·--------·--- · ___
                                                                                                                      Stock Dividend
             _          __ ~upplemental Security IncolT!e (SSI)                                                       Bond Dividend
                                                                   - --- ·-. -
                 :·Expenses (Monthly)                                                  ....
                                                                                                  Monthly        · Rental Income                           ·)l~" 0
                 '                _________                      ________ ____ _!_~ym~!1..!                         Pension Payments
              ~~9.i:tgage Payment                                                             ~ '6 0             · Unemployment
                 .. _-~P-~l)'.!!J~nt_ .. __ .    --·· .                            .          _                  . S()~ial_ Sec~~ity -Ben~fl!s :.-
                 ! Insurance (Life, Health, Car,                                                                    Child _S~PP?!!_                    . _J''f ~ D_ ..
                 _.f:I~n~eowners, etc.)                                                                             Public Assistance
                 _f_hilc!._~a.r~.. - --- - .. - .. ... . ··- .. --·· --                           -· -- . - -·        TANF
                                                                                                                  ···--------- -- --····- -··--------------------
                                                                                                                      SSI

                                   ------ -· -.. . -·· · -·--- ·-                      ----~~ii
                                                                                                  ru--           , Medicaid
                                                                                                                 ;-·-. 0th~~- .   --
                 """
                  __-·-.-'-~,...,~~
                                  ~i~                                                         \ t.~O             · Cash Gifts
                                                                                                                 ~-oth-;;~eo-~c~ib~r ----------------·
                      Fo~ ---·- __ ·---------- __ ---·-·--·----- __j~O
                     Clothes
                     Medical                                                                                      TOTAL GROSS
                     Cable TV or Satellite TV                                                 _/() 0              MONTHLY INCOME
                     ~age~    -                                                                   70
                     Cell Phone




                 :·C.re~t. ¢._~_~cl o~6i- (fist n1i"rr\e -~r          carcis)-- - -
                                              Balance:
                     $_ _ _ _
                                                     Balance:
                      $____                    ··-····-···· ····-·--·-···· ··--······· --··--·.
                     -0~~!" !Y:!onth_ly Expenditu~es (Describe)

               ·-·--· --· --·-·         ···- .   .        . ..   -· - ··- ·-·· -   --
                     TOT ALM ONTHL Y EXPENSES
.
Assets
                                          ()                                                          ca
                                     Asset                                                            Value
 A. Place of Residence             1Rent -              Own                            $
       Describe if house, condominium, apartment, other:
                                                                                                  (ooo
                                                                                                  -
 B. Real Property Owned; Description/Location:                                         $

_C. Automobile{sl
 Make                      Model    -    ~---       Year -    -- -   -~~~-
                                                                                      ~ s-~   -   --~·~--- --~--~-=-     ~




 Make                      Model                    Year
                                                                                       $
 Make                      Model                    Year
                                                                                       $
 D. Stock and Bonds (provide description)
                                                                                       $

                                                                                       $

                                                                                       $
 E. Other Property (list all jewelry, equipment, watercrafts, etc.)
                                                                                       $
                                                                                       $
                                                                                       $
 F. Bank Accounts
  Bank Name                                   Type of Account                          Balance
                                                                                       $
                                                                                       $
                                                                                       $
                                                                                       $

 G. Other Assets (Identify)                                                            VALUE
                                                                                       $


 ASSETS TOTAL VALUE                                                                    $


~ I       have not (circle one) attempted to hire an attorney. The names of the attorneys I have contacted are as follows :
          Kyle t>~ 'y


On this      Q     day of     /l.J0 t/        ,
                                           20 /..1_, I have been advised by the (name of the court) Court of my right to
representation by counsel u;the trial of the charge pending against me. I am without means to employ counsel of my own
choosing and I hereby request the court to appoint counsel for me. By signing my name below, I swear, that all of the above
information about my financial condition is current, accurate, and true . By signing below, I understand that a court official
can verify any of the information for accuracy as required to determine my eligibility.


                  ~sifu&L----
Thi'   '°"rt fin<E tho dofimdont        GJ   I i• not         indig<nt   ~ ~                  d______·______
                                                                         Signature of Judge